Johnson, J., dissenting: In holding that payments received from the Government on account of equipment constituted selling price under a conditional sale agreement and not rent as recited in the contract, the majority imputes to the Government a fixed intention to buy the equipment when the contract was made and relies on decisions in which similar contracts between individuals and corporations have been so construed. In my opinion the. motives of financial caution which might influence, private parties to incorporate lease terms or “recapture” clauses in contracts really intended to effect sales can not be rationally imputed to the United States Government. It requires no “easy payment plans,” no credit extensions, no safeguards against future financial straits. If it had harbored a fixed intention of purchasing the equipment when the contract was made, it would have bought it then for cash. Since it did not do so, the conclusion seems inescapable that it had no fixed intention to buy at that time and meant to rent, as it purported to do. In Estate of Clarence B. Eaton, 10 T. C. 869, this Court treated similar payments as rent under a Government contract that, as the majority here expressly states, “contained a provision which is the same as the pertinent one in this proceeding.” I perceive no material respect in which the facts here shown differ from those considered there, and the majority’s conclusion in this case seems to me in direct conflict with the Court’s prior holding. Turner, Leech, Disney, and Opper, JJ., agree with this dissent.